DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants'  arguments, filed 3/16/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2, 4-10, 12-17, 22, 25-27, 29-35, 37-38, and 41-43.
Claims 1, 3, 11, 18-21, 23-24, 28, 36, and 39-40 are pending and are examined on the merits in this prosecution.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos.14189630, 14327209, and 15062872 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 recites an amount of inorganic impurity. This limitation is not supported by the ‘630, ‘209, or ‘873 applications. The invention is supported by Application No. 15441424, filing date 03/07/2016; as such, 03/07/2016 is considered the priority date of this application. 
CLAIM REJECTIONS

Indefiniteness Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 11, 18-21, 23-24, 28, 36, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1) Claim 1 recites the limitation of “wherein the substituted amphetamine contains an inorganic impurity from 0.01% to not more than 0.002% on a weight basis.” This limitation is indefinite since the claimed lower range of 0.01% is greater than the claimed higher range of 0.002%. For the purposes of this examination, the range of inorganic impurity is considered to be from 0-0.002%, as disclosed in the instant specification (pg 11, item 69). Appropriate correction is required.  
2) Claim 3, first line, recites a dependence on claim 2. However, claim 2 is cancelled. For the purposes of this examination, claim 3 is considered dependent on claim 1. Appropriate correction is required.  
3) Claim 11, first line, recites a dependence on claim 9. However, claim 9 is cancelled. For the purposes of this examination, claim 11 is considered dependent on claim 1. Appropriate correction is required.  
4) Claim 11 recites the limitation "the impurity is selected from the group consisting of an aziridinyl impurity, an amine impurity (betamethylphenethyl amine), an organic impurity with potential pharmacologic effects.” 
a. There is insufficient antecedent basis for this limitation in the claim since claim 1 recites an “inorganic impurity” and the limitations of claim 11 recite organic impurities. Appropriate correction is required.  
b. The phrase " an amine impurity (betamethylphenethyl amine)" renders the claim indefinite because it is unclear whether the limitations following the phrase “an amine impurity” are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.
5) Claim 23, first line, recites a dependence on cancelled claim 2. For the purposes of this examination, claim 23 is considered dependent on claim 1. Appropriate correction is required.  
6) Claim 24, first line, recites a dependence on cancelled claim 2. For the purposes of this examination, claim 24 is considered dependent on claim 1. Appropriate correction is required.  
7) Claim 28, first line, recites a dependence on cancelled claim 2. For the purposes of this examination, claim 28 is considered dependent on claim 1. Appropriate correction is required.  
8) Claim 36, first line, recites a dependence on cancelled claim 2. For the purposes of this examination, claim 36 is considered dependent on claim 1. Appropriate correction is required.  

Obviousness Rejections
1) Claims 1, 3, 18-21, 23-24, 28, 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over the Dyanavel XR Prescribing Information (downloaded 9-3-2021 from https://www.accessdata.fda.gov/ drugsatfda_docs/label/2015/208147s000lbl.pdf, available online 10/20/2015; cited hereinafter as “Dyanavel”; of record), in view of Shi (“Asymmetric syntheses of both enantiomers of amphetamine hydrochloride via bakers’ yeast reduction of phenylacetone,” J. Chem. Res., 2004, 681–683”; of record) and Marumo (“Analysis of inorganic impurities in seized methamphetamine samples,” Forensic Science International Volume 69, 1994, Issue 1, 89-95).
Claim 1 is drawn to a “method of administering to a patient in need thereof an effective amount of pharmaceutical composition which comprises a substituted amphetamine having a regioisomeric purity > 98%, wherein the substituted amphetamine employed is at least about 85% pure, wherein the substituted amphetamine contains less than 10 ppm of an organic solvent selected from the group consisting of isopropanol and methyl tertiary butyl ether, wherein the substituted amphetamine contains an inorganic impurity from 0.01 % to not more than 0.002% on a weight basis, and wherein the concentration of the impurity is less than 0.01 % on a weight basis.”
Regarding the claim 1 limitation of “wherein the substituted amphetamine contains less than 10 ppm of an organic solvent selected from the group consisting of isopropanol and methyl tertiary butyl ether,” since Dyanavel does not recite the presence of isopropanol or methyl tertiary butyl ether, it is taken by the Examiner that these solvents are not present; that is, are present in an amount of less than 10 ppm, meeting this limitation.
  Dyanavel teaches a method of treating Attention Deficit Hyperactivity Disorder (ADHD) by administration of an amphetamine in an oral suspension (pg 1, Highlights of Prescribing Information).
For claim 3, Dyanavel teaches the patient is a human child, 6 years of age or older (pg 1, “Dose and Administration”)
For claim 18, Dyanavel teaches dosing a single dose once daily in the morning (pg 1, “Dosage and Administration”).
For claims 19 and 24, Dyanavel teaches the extended-release component is coated with an aqueous, pH-dependent polymer, reading on an enteric coating pg 8, “11. Description”). For claim 20, Dyanavel teaches pharmaceutically acceptable excipients including sodium lauryl sulfate (pg 8, “11. Description”). For claim 21, Dyanavel teaches glycerin as a thickener (pg 8, “11. Description”).
For claim 23, since the Dyanavel is swallowed, it must be released in the intestinal tract.
For claim 28, Dyanavel teaches an extended release liquid formulation pg 8, “11. Description”).
For claims 29 and 30, Dyanavel teaches the method wherein the composition comprises sodium polystyrene sulfonate (pg 8, “11. Description”), an ion exchange resin known in the art as a chemical barrier abuse-deterrent formulation.
For claim 39, Dyanavel teaches the dosage form includes citric acid (pg 8, “11. Description”). Citric acid is known in the art as a saliva stimulant; as such, it would be therapeutically useful for treating xerostomia that commonly occurs in patients taking stimulant medication.
For claim 40, Dyanavel teaches the method of packaging in a bottle containing 464 mL of oral suspension (pg 11, “How Supplied/Storage and Handling”).
Dyanavel does not teach the regioisomeric purity recited in claim 1 or the levels of purity recited in claims 1 and 11, or the presence of an inorganic impurity as recited in claim 1.
Shi  and Marumo teach the missing elements of Dyanavel.
Shi teaches a method of producing enantiomerically pure (99% enantiomeric excess) amphetamine from phenylacetone (pg 681, Scheme 1 and right col, second full paragraph). For claim 1, since the starting material is pure phenylacetone (pg 682, “Experimental), the regioisomer of the amine group in the product is fixed at the 2 position of the alkyl chain.
For claim 36, it would be obvious to utilize a pure material in a pharmaceutical product intended for human consumption for reasons of safety. Furthermore, Shi teaches the amphetamine active agent within the claimed purity range.
Marumo teaches analysis of the inorganic impurity profile in samples of seized methamphetamine (a “substituted amphetamine”) in Japan are useful in the characterization and discrimination of methamphetamine samples in criminal investigations (pg 90, first full paragraph). Marumo teaches the inorganic impurity profile may be indicative of the synthetic route and the method of purification (pgs 91-91, “Results and discussion”). Marumo teaches the following concentrations of inorganic impurities for the various samples tested (pg 92, Figs. 1 and 2):
 
    PNG
    media_image1.png
    241
    578
    media_image1.png
    Greyscale


It is noted that each of these impurities is present within the instantly claimed range, as best understood by the Examiner.
The person of ordinary skill would have had a reasonable expectation of success in selecting Shi’s pure, crystalline (R)-(-)-amphetamine hydrochloride as the active agent in the method of Dyanavel because Shi teaches both the (R) and (S) isomers of amphetamine hydrochloride are available on large scale in enantiopure form from phenylacetone using the baker’s yeast reduction and other procedures taught by Shi. The skilled artisan would have been motivated to select Shi's method because Shi teaches simple, high-yield, highly-scalable processes for the production of either isomers of amphetamine in enantiopure form.
Furthermore, regarding the limitations of the presence and amount of an inorganic impurity, the claimed amount overlaps with the range taught by Marumo, as best understood by the Examiner. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.


Examiner’s Reply to Attorney Arguments dated  3/16/2022 
1. Rejections under 35 U.S.C. 112(b)
The applicant argues that this rejection has been resolved. While the 112(b) rejection cited in the Non-Final Rejection dated 9/16/2022 has been withdrawn, a number of issues related to indefiniteness remain in the amendment dated 3/16/2022. The Examiner requests appropriate corrections.

2. Rejection of claims 1-21, 23-25, 27-28, and 31-43 under 35 U.S.C. 103 as being unpatentable over the Dyanavel and Shi
The applicant argues that the claims as presently amended are allowable. As discussed above, the Examiner is unpersuaded when the cited prior art of Marumo is considered.
	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612